UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4410
JAMES WILLIAM BOLAR,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                          (CR-98-662-JFA)

                  Submitted: November 14, 2002

                      Decided: December 10, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Amy E. Ray, Asheville, North Carolina, for Appellant. Jane Barrett
Taylor, OFFICE OF THE UNITED STATES ATTORNEY, Colum-
bia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BOLAR
                              OPINION

PER CURIAM:

   James William Bolar pled guilty in 1999 to distributing a quantity
of cocaine base, or crack, in violation of 21 U.S.C. § 841(a) (2000).
He was sentenced as a career offender to a term of 280 months
imprisonment. U.S. Sentencing Guidelines Manual § 4B1.1 (2001). In
Bolar’s first appeal, we vacated his sentence in part and remanded for
resentencing under Apprendi v. United States, 530 U.S. 466 (2000).
On remand, the district court determined that the statutory maximum
sentence was 240 months and granted the government’s motion to
reduce the sentence for substantial assistance under Rule 35(b) of the
Federal Rules of Criminal Procedure. The court reduced Bolar’s sen-
tence by the equivalent of three offense levels and imposed a sentence
of 151 months, the bottom of the resulting guideline range.

   Bolar’s attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), raising three issues, but asserting that in her
view there are no meritorious issues for appeal. Bolar’s appellate
counsel questions (1) the career offender sentence, (2) the district
court’s decision to depart downward by no more than three levels, and
(3) the prior attorney’s failure to argue that the extent and quality of
his cooperation and assistance to the government merited a greater
sentence reduction. Bolar has been informed of his right to file a pro
se supplemental brief, but he has not filed a brief. We affirm the con-
viction and sentence.

   With respect to the career offender sentence, Bolar has not previ-
ously disputed his career offender status and the issue was not within
the scope of our remand. United States v. Bell, 5 F.3d 64, 66-67 (4th
Cir. 1993) (mandate rule forecloses litigation foregone on appeal or
otherwise waived). We find no error in the district court’s failure to
reconsider this aspect of the sentence.

   A defendant may not appeal the extent of a downward departure
unless the departure decision resulted in a sentence imposed in viola-
tion of law or resulted in an incorrect application of the sentencing
guidelines. United States v. Hill, 70 F.3d 321, 324-25 (4th Cir. 1995).
We discern no such error in the district court’s departure in this case.
                        UNITED STATES v. BOLAR                          3
   Finally, Bolar claims, in effect, that his attorney was ineffective.
Claims of ineffective assistance of counsel generally should be raised
in a motion under 28 U.S.C. § 2255 (2000), unless the record demon-
strates conclusively that counsel provided ineffective representation.
United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999). Here,
the nature of Bolar’s assistance was explained by both the govern-
ment and his prior attorney at resentencing. The record does not con-
clusively establish that Bolar’s attorney rendered ineffective
assistance in this respect or any other.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform her client, in writ-
ing, of his right to petition the Supreme Court of the United States for
further review. If the client requests that a petition be filed, but coun-
sel believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED